The opinion of the Court was filed
Per Curiam.
There is no error in this record to the plaintiff just cause of complaint. In giving construction to a statute we cannot be controlled by the views expressed by a few members of the Legislature who expressed verbal opinions on its passage. Those opinions may or may not have been entertained by the more than a hundred members who gave no such expression. The declarations of some and the assumed acquiescence of others therein, cannot be adopted as a true interpretation of the statute. Keeping in mind the previous law, the supposed evil and the remedy desired, we must consider the language of the statute, and the fair and reasonable import thereof. Thus examining the Act of 1879 we do not think it repealed the Act of 1876.
The records of the justices of the peace were very irregularly and imperfectly kept; yet they had jurisdiction of the parties and of the subject matter, and no party to the record made any objection thereto. The regularity of a judgment rendered by a justice of the peace in a matter over which he has un*58doubted jurisdiction cannot be questioned in a collateral proceeding: McDonald v. Simcox, 98 Pa. St., 619. In the absence of fraud a record cannot be impeached and contradicted by parol evidence.
Judgment affirmed.